Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The amendments and arguments filed on 01/13/2022 are acknowledged and have been fully considered.  Claims 58-60, 62-77, and 79-85 are now pending.  Claims 1-57, 61, and 78 are canceled; claims 58, 77, and 83-85 are amended.
Claims 58-60, 62-77, and 79-85 will be examined on the merits herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 58-60, 62-77, and 79-85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation of having the ion-exchange composition “separate from the sugar alcohol composition in powder form” is not clear in claims 58, 77, and 83-85. Specifically, it is not clear what separate means (i.e. is sugar alcohol completely separate like in a multi-layered tablet, where the sugar alcohol is in the first layer and the ion-exchange composition in a third layer, with a second layer separating the two;  is the sugar alcohol and ion-exchange composition in separate layers that are touching (i.e. a bilayer tablet); or just in a powdered mixture wherein the sugar alcohol is in a separate powder than the ion-exchange composition). Further, it’s not clear in claims 77 and 83 where the claim is introducing the limitation of having the sugar alcohol separate, however there is no requirement of having a sugar alcohol composition in the claim. As one with ordinary skill in the art would not understand the metes and bounds of the claims, the claims are indefinite. For the purposes of search and examination, the limitation is understood as the sugar alcohol particles are separate from the ion-exchange particles (which can also be in two different layers of a tablet). In regards to claims 77 and 83, the limitation is understood as the requirement for the sugar alcohols is not present, thus as long as the art doesn’t teach that there are sugar alcohols in the ion-exchange component of the composition, it would read on the instant claims. 

Claims 59-60, 62-76, and 79-82 are rendered indefinite as they depend from indefinite claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 58-60, 62-65, 68-69, 76-77, 79, and 84 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018113916 A1 (Nielsen, 2018; as submitted on IDS of 12/30/2019) in view of US PGPUB 20050196440 A1 (Masters et al., 2005) and WO 2009007768 (Thorengaard, 2009).
In regards to claims 58, 59, and 84, Nielsen teaches that the concentration of nicotine in the formulation is between 0.1 w/w% and 10 w/w% (see Nielsen, Page 4, line 35) and the concentration of the mucoadhesive polymer is between 0.1 w/w% and 4.0 w/w% (see Nielsen, Page 6, line 19). Within this range, the instantly claimed ratio range is read upon, for example with 2 w/w% of mucoadhesive polymer and 1 w/w% of nicotine would be a ratio of 2:1 and with 2 w/w% of mucoadhesive polymer and 0.1 w/w% of nicotine would be a ratio of 20:1. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claims 62-65, Nielsen teaches that the water-soluble anionic mucoadhesive polymer is a carrageenan, xanthan gum, or a carbomer (see Nielsen, Page 5, lines 23-31).
In regards to claim 69, Nielsen teaches that a buffer is added to the formulation to adjust the pH (see Nielsen, Page 7, lines 23-26).  
In regards to claim 77, Nielsen teaches a mucoadhesive oromucosal formulation comprising a nicotine complex, comprising nicotine in an ionic complex with at least one mucoadhesive water-soluble anionic polymer (see Nielsen, Page 2, lines 3-6). 
In regards to claims 58, 77 and 79, Nielsen teaches that the formulation can be in the form of a powder or tablet (see Nielsen, Page 7, lines 28-32).

Nielsen is silent on the average particle diameter of the at least mucoadhesive polymer, the amount of the ion-exchange composition in a tablet, and having the ion-exchange particles separate from the sugar alcohol particles.

In regards to claims 58 and 84, Masters et al. teaches a mucoadhesive drug delivery device, which can be in the form of a tablet (see Masters et al., paragraph 0163), comprising a pharmacologically active agent and one or more mucoadhesive agents (see Masters et al., paragraph 0001). Masters et al. teaches that the mucoadhesive compound is sorbitol, mannitol, or xylitol among others, and comprises from about 0.1% to about 35% of the invention (see Masters et al., paragraph 0041). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Further in regards to claim 58, 77, Masters et al. teaches that the mucoadhesive drug delivery device is in the form of particles, which can be from 1-1000 µm (see Masters et al., paragraph 0155). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claim 60, Masters et al. teaches that the pharmacologically active agent is nicotine (see Masters et al., paragraph 0117). Further, Masters et al. teaches that the pharmacologically active agent and the proteins used for the mucoadhesive drug delivery device interact by binding though intermolecular and intramolecular forces, such as ionic forces (see Masters et al., paragraph 0147). 
In regards to claim 68, Masters et al. teaches that the pharmacologically active agent comprises from 0.1% to 60% of the mucoadhesive device. 

	Thorengaard teaches a tablet comprised of modules of compressed granules (see Thorengaard, page 13, lines 26-28). Thorengaard also teaches that nicotine is the active ingredient (see Thorengaard, page 8, line 26). Thorengaard teaches that the sweeteners, such as sorbitol, maltitol, mannitol, xylitol, erythritol, lactitol and isomalt (see Thorengaard, page 4, lines 1-3), may be applied in tablet modules having different contents (see Thorengaard, page 7, lines 1-4). Further in example 4, sorbitol is taught as a separate powder from the nicotine polacrilex (see Thorengaard, page 21, table 3). 
Thorengaard further teaches that the particles of the invention have a particle size of 200-2000µm (see Thorengaard, page 13, lines 5-6). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

	In regards to claims 58-65, 68-69, 76-77, 79, and 84, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Nielsen, Masters et al., and Thorengaard to formulate an oral tablet as a mucoadhesive drug device comprising sugar alcohols, separate from the ion-exchange particles, in an amount of about 0.1% to about 35% and a pharmacologically active agent of an ion-exchange composition comprising at least one water-soluble anionic mucoadhesive polymer loaded with nicotine. It would be obvious to one with ordinary skill to separate the sugar alcohol particles from the ion-exchange particlesto help with the regulation of taste and taste masking (see Thorengaard, page 16, lines 16-25). Further Thorengaard teaches that the release profile of the active ingredient is controlled by managing the particle size (see Thorengaard, paragraph bridging pages 63 and 64). It would be within the purview of one with ordinary skill in the art to use the range of particle size taught in Thorengaard to manage the release of nicotine in the combination of Masters et al., Nielsen, and Thorengaard. Seeing that Masters et al. teaches that the different parts of the mucoadhesive drug delivery device interact through ionic bonds (see Masters et al., paragraph 0147), one with ordinary skill in the art would be motivated to combine the ion-exchange composition of Nielsen with the mucoadhesive drug delivery device of Masters et al. as well as the modules and particle size of Thorengaard according to the methods of adding a pharmacologically active agent to the particles of the drug delivery device (see Masters et al., paragraphs 0129-0131) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.
	Further, in regards to claim 69, it is noted as pH is a variable that has a wide range, between 6 and 10 (see Nielsen, Page 7, line 18) which can be modified, by adjusting the amount of buffer in the tablet. As such, the amount of the buffer in the tablet would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed buffer amount cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amount of the buffer in Nielsen to obtain the desired balance between the pH as taught by Nielsen (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	Further, in regards to claim 76, as the combination of teachings Nielsen, Masters et al., and Thorengaard Nielsen, Masters et al., and Thorengaardwould yield an identical oral tablet as instantly claimed, the properties, such as the formation of a gel when the ion-exchange composition is hydrated with saliva would be present since physical properties are not separable from the products themselves. Claim 76 claims a future intended use, however the future intended use of a product is not patentable when the product itself is claimed and that same product is taught in the prior art.
Nielsen, Masters et al., and ThorengaardNielsen, Masters et al., and Thorengaard
Claims 66-67, 70, 72, 75, and 85 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20050196440 A1 (Masters et al., 2005) in view of WO 2018113916 A1 (Nielsen, 2018; as submitted on IDS of 12/30/2019) and WO 2009007768 (Thorengaard, 2009)as applied to claims 58-60, 62-65, 68-69, 76-77, 79, and 84 above, and further in view of US PGPUB 20110300224 A1 (Murpani, 2011).

The teachings of Nielsen, Masters et al., and ThorengaardNielsen, Masters et al., and Thorengaard have been described supra in regards to claims 58-60, 62-65, 68-69, 76-77, and 79. Further, in regards to claim 75, Masters et al. teaches the mucoadhesive drug delivery device comprises a disintegrant (see Masters et al., paragraph 0166). 

The teachings of Nielsen, Masters et al., and Thorengaard are silent on the oral tablet being an orally disintegrating tablet or a chewable tablet. Further Nielsen, Masters et al., and Thorengaard are silent on the sugar alcohols particles in a ratio of 0.2 and 1.2. Nielsen, Masters et al. and Thorengaard are also silent on an amount for the disintegrant in the tablet.

In regards to claims 66, 67, and 85, Murpani teaches an orally disintegrating tablet and a chewable tablet (see Murpani, paragraph 0016; claim 3). 
In regards to claim 70, the composition of Murpani comprises xylitol or maltitol (se Murpani, paragraph 0050). 
In regards to claim 72, example 4 of Murpani teaches an orally disintegrating tablet comprising spray dried lactose and mannitol in an amount of 141.27 mg (see Murpani, paragraph 0076/Table 3). It is taught that mannitol is a directly compressible sugar (see Murpani, paragraph 0045) and the non-directly compressible sugars, such as xylitol and maltitol are taught as equivalents of lactose and mannitol. It would be within the purview of one of ordinary skill in the art to use one of the listed sugars instead of lactose in the composition. Further, the combination of xylitol (i.e. non-directly compressible sugar) and sorbitol (i.e. directly compressible sugar as discussed on Page 22 of instant specification, paragraph 2) is taught in Murpani as well (see Murpani, paragraph 0051). In regards to the ratio of non-directly compressible sugar to directly compressible sugar, Murpani teaches that a combination of lactose and mannitol is used, assuming a 50-50 mixture of both sugars, the ratio is 1:1 or 1.0. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claim 75, Murpani teaches the use of disintegrants such as crospovidone (see Murpani, paragraph 0052). Example 3 teaches that 4.50 mg of crospovidone is used in tablet totaling 225 mg (see Murpani, paragraph 0072/Table 2). In this case, the crospovidone comprises 2% of the total composition by weight. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

In regards to claims 66-67, 70, 72, 75, and 85, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Nielsen, Masters et al., and ThorengaardNielsen, Masters et al., and Thorengaard with Murpani to formulate an oral tablet that comprises non-directly compressible sugar alcohol particles and directly compressible sugar alcohols, comprising the non-directly compressible sugar alcohol or another disintegrating agent as taught by Masters et al. (see Masters et al., paragraph 0166) as a disintegrant in an amount of at least 10% by weight of the tablet. One with ordinary skill in the art would be motivated to combine the teachings of Nielsen, Masters et al., and ThorengaardNielsen, Masters et al., and Thorengaard with Murpani as all of the references teach delivering an active through the oral mucosa. Further, it is beneficial to have an orally disintegrating tablet, such as the one taught by Murpani, for the ease of administration as well as a pleasant taste (see Murpani, paragraph 0012). One with ordinary skill in the art would be motivated to combine the teachings of Nielsen, Masters et al., and ThorengaardNielsen, Masters et al., and Thorengaard with the non-directly compressible and directly compressible sugars and amount of disintegrant of Murpani according to the methods of producing an orally disintegrating tablet (see Murpani, paragraph 0057-0060) to yield predictable results with a reasonable expectation of success of formulating a tablet that has a pleasant taste and is easy to administer to patients. One with ordinary skill in the art would be motivated to combine the prior art elements according to known methods to yield predictable results.

Claims 66-67, 70-72, 75, and 85 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20050196440 A1 (Masters et al., 2005) in view of WO 2018113916 A1 (Nielsen, 2018; as submitted on IDS of 12/30/2019) and WO 2009007768 (Thorengaard, 2009) as applied to claims 58-60, 62-65, 68-69, 76-77, 79, and 84 above, and further in view of US PGPUB 20110300224 A1 (Murpani, 2011) and US Patent 6368625 B1 (Siebert et al., 2002).

The teachings of Nielsen, Masters et al., and ThorengaardNielsen, Masters et al., and Thorengaard have been described supra in regards to claims 58-60, 62-65, 68-69, 75-77, 79, and 84. 

The teachings of Nielsen, Masters et al., and ThorengaardNielsen, Masters et al., and Thorengaard are silent on the oral tablet being an orally disintegrating tablet or a chewable tablet. Further Nielsen, Masters et al., and ThorengaardNielsen, Masters et al., and Thorengaard are silent on the sugar alcohols particles in a ratio of 0.2 and 1.2. Nielsen, Masters et al., and ThorengaardNielsen, Masters et al., and Thorengaard are also silent on an amount for the disintegrant in the tablet. Further, Nielsen, Masters et al., and Thorengaard are silent on the non-directly compressible sugar alcohol particles having a size of above 500µm.

The teachings of Murpani have been described supra in regards to claims 66-67, 70, 72, 75, and 85. Further, in regards to claim 71, Murpani teaches that the tablet comprises about 63% by weight of a sugar alcohol (see Murpani, paragraph 0076/Table 3). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Siebert teaches an orally disintegrating tablet (see Siebert et al., abstract) comprising sugar alcohols such as mannitol, sorbitol, xylitol, maltitol, among others (see Siebert et al., column 6, lines 53-56) with the particle size of between 300 and 1,500 microns (see Siebert et al, column 2, lines 55-60). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

In regards to claim 71, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Nielsen, Masters et al., and Thorengaard with Murpani and Siebert et al. to formulate an oral tablet that comprises non-directly compressible sugar alcohol particles and directly compressible sugar alcohols in with the particle size of the sugar alcohol particles above 500µm, comprising the non-directly compressible sugar alcohol or another disintegrating agent as taught by Masters et al. (see Masters et al., paragraph 0166) as a disintegrant in an amount of at least 10% by weight of the tablet. One with ordinary skill in the art would be motivated to combine the teachings of Nielsen, Masters et al., and Thorengaard with Murpani and Siebert et al., as it would be beneficial to have a particle size that is complementary to the tablet (see Siebert et al., column 2, lines 55-60). Further, it is beneficial to have an orally disintegrating tablet, such as the one taught by Murpani, for the ease of administration as well as a pleasant taste (see Murpani, paragraph 0012). One with ordinary skill in the art would be motivated to combine the teachings of Nielsen, Masters et al., and Thorengaard with the non-directly compressible and directly compressible sugars and amount of disintegrant of Murpani and the particle size for the sugar alcohol of Siebert according to the methods of producing an orally disintegrating tablet (see Murpani, paragraph 0057-0060) to yield predictable results with a reasonable expectation of success of formulating a tablet that has a pleasant taste and is easy to administer to patients. One with ordinary skill in the art would be motivated to combine the prior art elements according to known methods to yield predictable results.

Claims 73-74 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20050196440 A1 (Masters et al., 2005) in view of WO 2018113916 A1 (Nielsen, 2018; as submitted on IDS of 12/30/2019) and WO 2009007768 (Thorengaard, 2009) as applied to claims 58-60, 62-65, 68-69, 76-77, 79, and 84 above, and further in view of US PGPUB 20060039872 A1 (Schmidt, 2006).

The teachings of Nielsen, Masters et al., and Thorengaard have been described supra in regards to claims 58-60, 62-65, 68-69, 75-77, and 79. 

The combination of Nielsen, Masters et al., and Thorengaard is silent on the use of two modules in the oral tablet. 

Schmidt teaches an oral tablet, wherein one layer comprises gum base and at least one layer that is substantially free of gum base (see Schmidt, abstract). Further, Schmidt teaches that the tablet comprises a sweetener (in powder form (see Schmidt, paragraph 0033) in the layer that is substantially free of gum base (see Schmidt, paragraph 0009, such as sorbitol, mannitol, xylitol, maltitol, among others (see Schmidt, paragraph 0052).

In regards to claims 73-74, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Nielsen, Masters et al., and Thorengaard with Schmidt to formulate an oral tablet that comprises non-directly compressible sugar alcohol particles and directly compressible sugar alcohols in a layered tablet wherein one layer comprises gum base and one layer is substantially free of gum base as the tablet of Schmidt teaches that having a chewing gum tablet has a less reduction in volume and improves organoleptic properties during chewing (see Schmidt, paragraph 003). One with ordinary skill in the art would be motivated to combine the teachings of Nielsen, Masters et al., and Thorengaard with the layered tablet of Schmidt according to the methods of producing a layered tablet (see Schmidt, paragraphs 0065-0070) to yield predictable results with a reasonable expectation of success of formulating a tablet that has improved organoleptic properties. One with ordinary skill in the art would be motivated to combine the prior art elements according to known methods to yield predictable results.

Claims 80 and 83 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20050196440 A1 (Masters et al., 2005) in view of WO 2018113916 A1 (Nielsen, 2018; as submitted on IDS of 12/30/2019) and WO 2009007768 (Thorengaard, 2009)as applied to claims 58-60, 62-65, 68-69, 76-77, 79, and 84 above, and further in view of US PGPUB 2012039981 A1 (Pedersen et al., 2012)
	
	The teachings of Nielsen, Masters et al., and Thorengaard have been described supra in regards to claim 77.
	
The combination of Nielsen, Masters et al., and Thorengaard is silent on the ion-exchange composition as a part of a sachet, or the composition comprising at least one polacrilex resin loaded with nicotine, the polacrilex resin being at least partly coated with a water-soluble anionic mucoadhesive polymer. 

	Pedersen et al. teaches a particulate material for the controlled release of active ingredients comprising an active ingredient, including nicotine, and an inorganic filler (see Pedersen et al., abstract). In regards to claim 80, Pedersen et al. teaches that the invention can be in the form of a buccal sachet (see Pedersen et al., paragraph 0018). 
In regards to claim 83, Pedersen et al. further teaches that the active ingredient is nicotine polacrilex (see Pedersen et al., paragraph 0189). The active ingredient is in the core or in a sub-layer between the core and the outer coating (see Pedersen et al., paragraph 0010), wherein the coating is comprised of an acid (see Pedersen et al., paragraph 0146), such as polyacrylic acid (taught as a water-soluble anionic mucoadhesive polymer in the instant specification as filed (see page 11, paragraph 1 of instant specification as filed).

In regards to claims 77, 80, and 83, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Nielsen, Masters et al. and Pedersen et al. to formulate an ion-exchange composition comprising at least one water-soluble anionic mucoadhesive polymer loaded with nicotine polacrilex in the form a sachet. One with ordinary skill in the art would be motivated to combine the teachings of Nielsen, Masters et al., and Thorengaard with Pedersen et al. according to the methods of making a nicotine sachet taught by Pedersen et al. (see Pedersen et al., paragraphs 0086-0087) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine the prior art elements according to known methods to yield predictable results. 

Claims 81-82 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20050196440 A1 (Masters et al., 2005) in view of WO 2018113916 A1 (Nielsen, 2018; as submitted on IDS of 12/30/2019) and WO 2009007768 (Thorengaard, 2009)as applied to claims 58-60, 62-65, 68-69, 76-77, 79, and 84 above, and further in view of US PGPUB 20140230833 A1 (Anderson, 2014).

	The teachings of Nielsen, Masters et al., and Thorengaard have been described supra in regards to claim 77.

	The combination of Nielsen, Masters et al., and Thorengaard is silent on the ion-exchange composition, wherein the ion-exchange composition is made by providing a water slurry of the at least one water- soluble anionic mucoadhesive polymer, adding nicotine, and evaporating water from the slurry to obtain a final water content below 10% by weight of the composition or wherein the ion- exchange composition is made by providing a water dispersion of the at least one water-soluble anionic mucoadhesive polymer, adding nicotine, and precipitating the composition from the dispersion by means of a suitable agent to obtain a final water content below 10% by weight of the composition.

	Andersen teaches a nicotine delivery product comprising a nicotine/cation exchange resin and an organic polyol (see Andersen, abstract), wherein the organic polyol is erythritol, xylitol, sorbitol, mannitol, maltitol, or isomalt (see Andersen, paragraphs 0033-0036). Andersen further teaches that the process of making the product comprises making a water slurry and removing the water from the slurry (see Andersen, paragraph 0013). For example, looking at the table following paragraph 0048, it can be seen that the water content is below 10%.

	In regards to claim 81, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the ion-exchange composition comprising nicotine and a water-soluble mucoadhesive polymer with the nicotine delivery product as the mucoadhesive nicotine complex formulation stays present in the oral cavity for a longer time than just nicotine (see Nielsen, Page 4, lines 9-11). One with ordinary skill in the art would be motivated to combine the teachings of Nielsen, Masters et al., and Thorengaard with the nicotine delivery product of Andersen according to the known methods of producing the mucoadhesive nicotine formulation (see Nielsen, Page 8, lines 1-4) and the method of making the nicotine delivery product of Andersen (see Andersen, paragraph 0013) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine the prior art elements according to known methods to yield predictable results. 
	Further, in regards to claim 82, a product-by-process claim drawn to a composition directed towards an ion-exchange composition with a final water content below 10% by weight of the composition, the patentability of a product does not depend on its method of production. The combination of Nielsen, Masters et al. and Andersen teach the instantly claimed ion-exchange composition with a final water content below 10% by weight of the composition. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by- process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. The teachings of Nielsen, Masters et al. and Andersen establish the ion-exchange composition with a final water content below 10% by weight of the composition as instantly claimed, thus the burden shifts to the applicant to come forward with evidence showing that the process of making the ion-exchange composition with a final water content below 10% by weight of the composition as instantly claimed produces a materially different product than an ion-exchange composition with a final water content below 10% by weight of the composition of Nielsen, Masters et al. and Andersen.

Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive in view of the modified grounds of rejection as necessitated by amendment. 

	In response to applicant’s argument that Nielsen and Masters et al do not teach that the sugar alcohol particles are separate from the particles of the ion-exchange components, examiner points that the rejection has been modified as necessitated by amendment to be over Nielsen, Masters et al., and Thorengaard. Applicant is reminded that the limitation of the sugar alcohol being separate from the ion-exchange composition is understood as the sugar alcohol particles are separate from the ion-exchange particles (which can also be in two different layers of a tablet).  Thorengaard teaches a tablet comprised of modules of compressed granules (see Thorengaard, page 13, lines 26-28). Thorengaard also teaches that nicotine is the active ingredient (see Thorengaard, page 8, line 26). Thorengaard teaches that the sweeteners, such as sorbitol, maltitol, mannitol, xylitol, erythritol, lactitol and isomalt (see Thorengaard, page 4, lines 1-3), may be applied in tablet modules having different contents (see Thorengaard, page 7, lines 1-4). Further in example 4, sorbitol is taught as a separate powder from the nicotine polacrilex (see Thorengaard, page 21, table 3). Thorengaard further teaches that the particles of the invention have a particle size of 200-2000µm (see Thorengaard, page 13, lines 5-6). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
It would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Nielsen, Masters et al., and Thorengaard to formulate an oral tablet as a mucoadhesive drug device comprising sugar alcohols, separate from the ion-exchange particles, in an amount of about 0.1% to about 35% and a pharmacologically active agent of an ion-exchange composition comprising at least one water-soluble anionic mucoadhesive polymer loaded with nicotine. It would be obvious to one with ordinary skill to separate the sugar alcohol particles from the ion-exchange particlesto help with the regulation of taste and taste masking (see Thorengaard, page 16, lines 16-25). Further Thorengaard teaches that the release profile of the active ingredient is controlled by managing the particle size (see Thorengaard, paragraph bridging pages 63 and 64). It would be within the purview of one with ordinary skill in the art to use the range of particle size taught in Thorengaard to manage the release of nicotine in the combination of Masters et al., Nielsen, and Thorengaard. Seeing that Masters et al. teaches that the different parts of the mucoadhesive drug delivery device interact through ionic bonds (see Masters et al., paragraph 0147), one with ordinary skill in the art would be motivated to combine the ion-exchange composition of Nielsen with the mucoadhesive drug delivery device of Masters et al. as well as the modules and particle size of Thorengaard according to the methods of adding a pharmacologically active agent to the particles of the drug delivery device (see Masters et al., paragraphs 0129-0131) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.
.
	In response to applicant’s argument that Nielsen does not teach the ion-exchange composition in powder form, but as a gel, examiner points out Nielsen teaches that the formulation can be in the form of a powder or tablet (see Nielsen, Page 7, lines 28-32). By the composition being in a powder form, the components of the composition would also be in a powder form. Nielsen does teach a gel; however it does not limit the composition to a gel. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Examiner points out that there is no argument for inherency, rather it is being pointed out that a formulation that is in a powder form would have the components in a powder form.  Further, it is noted that for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (see MPEP 2111.03). The instant specification provides no such teaching or guidance, thus supporting the interpretation of "consisting essentially of' as equivalent to "comprising."

In response to applicant’s argument that nothing is mentioned about an ion-exchange composition in the specific passage of Nielson, examiner points out that "the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). Nielsen teaches that the concentration of nicotine in the formulation is between 0.1 w/w% and 10 w/w% (see Nielsen, Page 4, line 35) and the concentration of the mucoadhesive polymer is between 0.1 w/w% and 4.0 w/w% (see Nielsen, Page 6, line 19). Within this range, the instantly claimed ratio range is read upon, for example with 2 w/w% of mucoadhesive polymer and 1 w/w% of nicotine would be a ratio of 2:1 and with 2 w/w% of mucoadhesive polymer and 0.1 w/w% of nicotine would be a ratio of 20:1. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Masters et al. teaches a mucoadhesive drug delivery device, which can be in the form of a tablet (see Masters et al., paragraph 0163), comprising a pharmacologically active agent and one or more mucoadhesive agents (see Masters et al., paragraph 0001). Masters et al. teaches that the mucoadhesive compound is sorbitol, mannitol, or xylitol among others, and comprises from about 0.1% to about 35% of the invention (see Masters et al., paragraph 0041). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). It would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Nielsen, Masters et al., and Thorengaard to formulate an oral tablet as a mucoadhesive drug device comprising sugar alcohols, separate from the ion-exchange particles, in an amount of about 0.1% to about 35% and a pharmacologically active agent of an ion-exchange composition comprising at least one water-soluble anionic mucoadhesive polymer loaded with nicotine. It would be obvious to one with ordinary skill to separate the sugar alcohol particles from the ion-exchange particlesto help with the regulation of taste and taste masking (see Thorengaard, page 16, lines 16-25). Further Thorengaard teaches that the release profile of the active ingredient is controlled by managing the particle size (see Thorengaard, paragraph bridging pages 63 and 64). It would be within the purview of one with ordinary skill in the art to use the range of particle size taught in Thorengaard to manage the release of nicotine in the combination of Masters et al., Nielsen, and Thorengaard. Seeing that Masters et al. teaches that the different parts of the mucoadhesive drug delivery device interact through ionic bonds (see Masters et al., paragraph 0147), one with ordinary skill in the art would be motivated to combine the ion-exchange composition of Nielsen with the mucoadhesive drug delivery device of Masters et al. as well as the modules and particle size of Thorengaard according to the methods of adding a pharmacologically active agent to the particles of the drug delivery device (see Masters et al., paragraphs 0129-0131) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.


In response to applicant’s argument that the combination of Nielsen and Masters does not teach that the average particle diameter of the plurality of particles is from 10 to 1000 microns, examiner points out that Masters et al. teaches that the mucoadhesive drug delivery device is in the form of particles, which can be from 1-1000 µm (see Masters et al., paragraph 0155). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Further Thorengaard teaches that the release profile of the active ingredient is controlled by managing the particle size (see Thorengaard, paragraph bridging pages 63 and 64). It would be within the purview of one with ordinary skill in the art to use the range of particle size taught in Thorengaard to manage the release of nicotine in the combination of Masters et al., Nielsen, and Thorengaard.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Further, applicant argues that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Nielsen teaches that the concentration of nicotine in the formulation is between 0.1 w/w% and 10 w/w% (see Nielsen, Page 4, line 35) and the concentration of the mucoadhesive polymer is between 0.1 w/w% and 4.0 w/w% (see Nielsen, Page 6, line 19). Within this range, the instantly claimed ratio range is read upon, for example with 2 w/w% of mucoadhesive polymer and 1 w/w% of nicotine would be a ratio of 2:1 and with 2 w/w% of mucoadhesive polymer and 0.1 w/w% of nicotine would be a ratio of 20:1. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Masters et al. teaches a mucoadhesive drug delivery device, which can be in the form of a tablet (see Masters et al., paragraph 0163), comprising a pharmacologically active agent and one or more mucoadhesive agents (see Masters et al., paragraph 0001). Masters et al. teaches that the mucoadhesive compound is sorbitol, mannitol, or xylitol among others, and comprises from about 0.1% to about 35% of the invention (see Masters et al., paragraph 0041). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). It would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Nielsen, Masters et al., and Thorengaard to formulate an oral tablet as a mucoadhesive drug device comprising sugar alcohols, separate from the ion-exchange particles, in an amount of about 0.1% to about 35% and a pharmacologically active agent of an ion-exchange composition comprising at least one water-soluble anionic mucoadhesive polymer loaded with nicotine. It would be obvious to one with ordinary skill to separate the sugar alcohol particles from the ion-exchange particlesto help with the regulation of taste and taste masking (see Thorengaard, page 16, lines 16-25). Further Thorengaard teaches that the release profile of the active ingredient is controlled by managing the particle size (see Thorengaard, paragraph bridging pages 63 and 64). It would be within the purview of one with ordinary skill in the art to use the range of particle size taught in Thorengaard to manage the release of nicotine in the combination of Masters et al., Nielsen, and Thorengaard. Seeing that Masters et al. teaches that the different parts of the mucoadhesive drug delivery device interact through ionic bonds (see Masters et al., paragraph 0147), one with ordinary skill in the art would be motivated to combine the ion-exchange composition of Nielsen with the mucoadhesive drug delivery device of Masters et al. as well as the modules and particle size of Thorengaard according to the methods of adding a pharmacologically active agent to the particles of the drug delivery device (see Masters et al., paragraphs 0129-0131) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.

As the alleged deficiencies that applicant has brought up have been addressed, the rejections over all of the claims are upheld.

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.A./Examiner, Art Unit 1611                                                                                                                                                                                                        
/Melissa L Fisher/Primary Examiner, Art Unit 1611